


110 HR 817 IH: Finding the Ultimate Energy Lifeline

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 817
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of a working group to
		  identify and advance the development and use of alternative sources for motor
		  vehicle fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Finding the Ultimate Energy Lifeline
			 Act of 2007 or the FUEL Act of
			 2007.
		2.Working group
			(a)EstablishmentThe
			 President shall select not less than 12 and not more than 25 individuals to
			 serve on a working group to identify for the President strategies and methods
			 to reduce consumption of foreign oil to less than 25 percent of total United
			 States motor vehicle fuel consumption not later than 2015. The working group
			 shall—
				(1)identify
			 alternative sources for motor vehicle fuels;
				(2)recommend
			 appropriate Federal actions for the development and use of such alternative
			 sources;
				(3)assess the
			 effectiveness of the Federal actions carried out as described in paragraph (2);
			 and
				(4)provide
			 appropriate coordination of Federal efforts.
				(b)MembershipIndividuals
			 selected under subsection (a) shall be representative of domestic industry,
			 academia, professional societies, government agencies, Federal laboratories,
			 previous advisory panels, and financial, environmental, and other appropriate
			 organizations.
			(c)TermsThe
			 term of a member of the working group shall be not more than 3 years. The
			 President shall appoint members in a manner that allows the terms of the
			 members serving at any time to expire at intervals so as to ensure continuity
			 in the functioning of the working group. A member of the working group whose
			 term is expiring may be reappointed.
			(d)ChairpersonThe
			 working group shall have a chairperson, who shall be appointed by the
			 President.
			(e)SupportThe
			 Secretary of Energy shall provide resources necessary for the working group to
			 carry out its responsibilities.
			(f)ReportsNot
			 later than 6 months after the working group is appointed under subsection (a),
			 and at least every 6 months thereafter, the working group shall transmit to the
			 Congress a report on its activities.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as may be necessary for each of the fiscal years
			 2009 through 2016, for purposes of this section.
			
